Citation Nr: 0805094	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-02041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lower left leg condition.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
obesity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1955.  
The veteran also had service in the Alabama Army National 
Guard from April 1974 to December 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran requested a video-conference hearing in 
connection with the issues currently on appeal.  The video-
conference hearing was scheduled and subsequently held before 
the undersigned Veterans Law Judge (VLJ) in November 2007.  
At that time, the record was held open for a period of 30 
days in order to obtain additional evidence, but no 
additional evidence has been received.  The hearing 
transcript is of record.  


REMAND

Nervous Condition and Right Leg Condition

The veteran testified in November 2007 that he was treated 
for a nervous condition by a psychiatrist while stationed in 
Germany.  The veteran was unable to recall what diagnosis, if 
any, he received at that time.  The Board notes that a 
thorough review of the veteran's claims file reveals no 
evidence of a current diagnosis of or treatment for a 
psychiatric disorder. 

The veteran also testified that he injured both legs while in 
service.  Specifically, the veteran indicated that he was 
injured during a training exercise in Germany when he fell 
through the floor of a frame house.  According to the 
veteran, he was treated in Germany for sprained knee 
ligaments and placed on profile for two weeks with 
instructions to remain in the barracks during that time.  

He states that he re-injured the right leg in 1983 or 1984 
while serving on active duty in the Alabama Army National 
Guard.  The veteran stated that he fell off of a gasoline 
truck, and was subsequently treated by a civilian doctor, W. 
Stewart, M.D., of Gadsden, Alabama.  Dr. Stewart prescribed 
the use of a brace, according to the veteran.  The veteran 
further testified that he was unable to complete his assigned 
duties as a result of this injury, and that he was reassigned 
to desk duty or ordered to drive the gasoline truck.  The 
veteran stated that he eventually had six procedures on his 
knees, including a knee replacement as a result of these 
injuries.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  Accordingly, the RO should attempt to obtain any and 
all medical records from W. Stewart, M.D. pertaining to the 
veteran and associate such records with the veteran's claims 
file, provided that the veteran completes the required 
authorization forms.       
 
Finally, the Board notes that the veteran also indicated that 
he received Social Security Disability benefits for the 
previous eight or nine years as a result of his leg injuries.  
Thus, the RO should request complete copies of any Social 
Security Administration (SSA) records pertaining to the 
veteran and associate such documentation with the claims 
file.

Tinnitus

The Board notes that 38 C.F.R. § 3.303(a) provides that 
considerations shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  

In this regard, the veteran's DD-214 Form reveals that he 
served in the United States Army Infantry.  The veteran 
testified in November 2007 that he experienced ringing in the 
ears within approximately one year following discharge from 
service, and that he had ringing in the ears and balance 
problems in the National Guard.  The veteran also testified 
that he served as a truck driver in the National Guard.  
Although the veteran testified that he worked in a "plant" 
following discharge from service, there is no evidence of 
record to indicate significant post-service recreational or 
occupational noise exposure.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of the above, the 
veteran should be afforded a VA examination to determine the 
etiology of the claimed tinnitus and to obtain an opinion as 
to whether the condition is related to service.  

New and Material Evidence Claims

In this case, the RO denied the veteran's initial claims of 
service connection for bilateral hearing loss, a lower left 
leg condition, and obesity in a rating decision dated 
November 1999.  The veteran was notified of this decision in 
a letter dated November 23, 1999 and did not appeal.  Thus, 
this decision became final.  

The veteran submitted a statement to VA in August 2003 in 
which he sought to reopen his claims.  The RO denied these 
claims in a rating decision dated June 2004 on the basis that 
the veteran failed to submit new and material evidence.  

In this case, additional notice is required pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Court established 
significant new requirements with respect to the content of 
the duty-to-inform notice which must be provided to a veteran 
who is petitioning to reopen a claim.  The Court held that VA 
must notify the veteran of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
veteran of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided with a VCAA notification 
letter, but it did not meet the requirements set forth in 
Kent as it did not explain the element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  Therefore, a remand is required.  

Service Medical Records

The veteran's service medical records have not been located 
and associated with the claims folder.  The RO contacted the 
National Personnel Records Center (NPRC) in April 2004 and 
requested service medical records from the veteran's period 
of active service.  The reply was that the record is fire 
related and that there are no service medical records or 
surgeon general extracts.  The RO then contacted the Retired 
Activities Branch of the Alabama Army National Guard to 
request records.  The RO noted the veteran's period of active 
duty from August 1953 from May 1955 on the form and that the 
veteran reported an additional 17 years of National Guard 
Service.  The reply included a copy of the veteran's National 
Guard Report of Separation and Record of Service and 
indicated that no other records were available for the period 
listed.  To ensure that all avenues for service medical 
records have been explored, the RO should contact the 
Adjutant General of Alabama, and any other appropriate 
agency, to obtain service medical records for the veteran's 
period of service from 1974 to 1986.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen the 
claims for service connection for a lower 
left leg condition, bilateral hearing loss 
and obesity.  The notice letter must 
describe the elements necessary to 
establish service connection for the 
disabilities and must describe what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials.  The veteran should then 
be afforded an appropriate period of time 
to respond.  

2.  The RO should request that the veteran 
either provide the treatment records from 
W. Stewart, M.D. or authorize the RO to 
obtain the records.  The records should 
include all of Dr. Stewart's records 
associated with the veteran's treatment.  
All efforts to obtain these records should 
be fully documented, and Dr. Stewart should 
be requested to provide a negative response 
if no such records exist.  The RO should 
also attempt to obtain any additional 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms. 

3.  The RO should contact the appropriate 
Federal agency and attempt to obtain 
complete copies of the veteran's Social 
Security Disability records.  All efforts 
to obtain these records should be fully 
documented, and the Federal agency should 
provide a response if all of the records 
have already been provided.  VA will end 
its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

4.  Attempt to obtain service medical 
records for the veteran's period of 
service from April 1974 to December 1986 
from the Adjutant General of Alabama.  All 
attempts to obtain the records must be 
documented for the file.  

5.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the severity of 
the veteran's claimed tinnitus.  The 
examiner is asked to express an opinion as 
to whether the veteran has tinnitus that 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's claimed noise exposure 
during military service or to any other 
incident of service.  The examiner must 
provide a complete rationale for any 
stated opinion.

6.  Thereafter, the RO should take any 
other development action deemed warranted 
and then readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



